Case 5:20-cv-02505-CJC-AFM Document 8 Filed 03/16/21 Page 1 of 1 Page ID #:31



  1

  2

  3

  4

  5

  6

  7                       UNITED STATES DISTRICT COURT
  8                      CENTRAL DISTRICT OF CALIFORNIA
  9

10     ANTONIO F. LAREZ,                        Case No. 5:20-cv-02505-CJC (AFM)
11                        Petitioner,
                                                 ORDER ACCEPTING FINDINGS
12           v.
                                                 AND RECOMMENDATIONS OF
13     UNITED STATES OF AMERICA,                 UNITED STATES MAGISTRATE
                                                 JUDGE
14                        Respondent.
15

16          Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition for Writ of
17    Habeas Corpus, records on file and the Report and Recommendation of United States
18    Magistrate Judge. The time for filing Objections to the Report and Recommendation
19    has passed and Objections have not been received. The Court accepts the findings
20    and recommendations of the Magistrate Judge.
21          IT THEREFORE IS ORDERED that Judgment be entered (1) dismissing
22    Ground One of the petition without prejudice to Petitioner’s right to file an action
23    pursuant to Bivens; and (2) dismissing Ground Two of the petition for lack of
24    jurisdiction.
25    DATED: March 16, 2021
26
                                            ____________________________________
27
                                                    CORMAC J. CARNEY
28                                            UNITED STATES DISTRICT JUDGE
